MINTZ & FRAADE, P.C. COUNSELORS AT LAW NEW YORK, NEW YORK 10022 TELEPHONE OF COUNSEL (212) 486-2500 JAY D. FISCHER EDWARD C. KRAMER KEVIN J. MCGRAW TELECOPIER ARTHUR L. PORTER, JR. (212) 486-0701 JON M. PROBSTEIN SEYMOUR REITKNECHT I. FREDERICK SHOTKIN July 2, 2010 Via Email Mark Shannon, Branch Chief United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re: Avalon Oil & Gas, Inc. Form 10-K for the Fiscal Year Ended March 31, 2009 File No. 1-12850 Filed July 14, 2009 Dear Mr. Shannon: On behalf of our client, Avalon Oil & Gas, Inc. (the “Company”), I am enclosing the Company’s responses and proposed changes in response to comments “2(a)” through “2(d)” of your comment letter dated June 14, 2010 with respect to the Company’s Form 10-K for the fiscal year ended March 31, 2009, filed with the Securities and Exchange Commission (the “SEC”) on July 14, 2009. This letter shall address comments “2(a)” through “2(d)” in your correspondence point by point. Form 10-K for the Fiscal Year Ended March 31, 2009 Financial Statements 2. We have read your responses to prior comments 4 and 5.Please address the following points. (a) Tell us why you have excluded future income tax expenses from your calculation of the standardized measure of discounted future net cash flows in your response to comment 5 from your letter dated May 11, 2010, and why you believe this complies with the guidance in FASB ASC 932-235-50-31 We have excluded future income tax expenses from our calculation of the standardized measure of discounted future net cash flows because we believe our effective income tax rate will be 0% for the foreseeable future.Paragraph 30.(c) of FASB ASC 932-235-50-31 states, in part, that”The future income tax expenses shall give effect to tax deductions and tax credits”We believe an effective tax rate of 0% is appropriate because (a)we do not expect to be profitable for the next several years, and (b) the Company has accrued a significant net operating loss deduction carryforward generated by prior year losses. (b) Tell us if the impairment amount of $481,072 in the schedule containing a comparison of the standardized measure of discounted future net cash flows to the net carrying value of proved natural gas and oil properties at March 3 1,2009 is the result of a ceiling test write down inaccordance with Rule 4-10(c)(4) of Regulation S-X. If so, please reconcile this impairment with your disclosure on pageF-9 stating “During the years ended March 31, 2009 and 2008, the Company did not recognize any impairment expense,” and provide us with your revised financial statements and related disclosures. Otherwise, explain what this amount relates to, and how it was derived. In addition, please tell us why this amount changed from the $93,999 reported in your Form 10-K. The $481,072 referred to in the schedule is a result of a ceiling test write-down in accordance with Rule 4-10(c)(4) of Regulation S-X.$93,999 of this amount was written-down during the year ended March 31, 2007, and the balance of $387,073, was written down during the year ended March 31, 2009.There was no write-down in our financial statements for the year ended March 31, 2009 as originally filed with the SEC.In responding to question 5 of the Commission’s letter of May 11, 2010, we realized that a write-down in this amount was appropriate.We have included below our revised financial statements for the year ended March 31, 2009: Avalon Oil and Gas, Inc. Condensed Consolidated Balance Sheets UNAUDITED March 31, 2009 Assets AMENDED Current assets Cash and cash equivalents $ Accounts receivable Deposits and prepaid expenses Receivable from joint interests Notes receivable - Total current assets Property and equipment, net Unproven oil and gas properties Producing oil and gas properties, net Goodwill - Intellectual property rights, net Total assets $ Liabilities and stockholders' deficit Current liabilities Accounts payable and accrued liabilities $ Accrued liabilities-related parties Dividends payable to related party - Accrued liabilities to joint interests Notes payable, net of discount Total current liabilities Accrued ARO liability Commitments and contingencies - Stockholders' deficit Preferred stock, Series A, $0.10 par value, 1,000,000 shares authorized; 100 shares issued and outstanding Common stock, $0.001 par value; 50,000,000 shares authorized; 98,278,193 and 31,767,463 shares issued and outstanding at March 31, 2009 and 2008, respectively Additional paid-in capital Common stock subscribed Accumulated deficit ) Total stockholder's equity Total liabilities and stockholders' equity $ Avalon Oil and Gas, Inc. Condensed Consolidated Statements of Operations UNAUDITED For the Year Ended March 31, 2009 Oil and gas sales $ Operating expenses: Lease operating expense, severance taxes and ARO accretion Selling, general and administrative expenses Stock based compensation Acquisition costs Impairment of producing wells Depreciation, depletion, and amortization Total operating expenses Operating loss ) Other expense: Interest (income) expense, net Loss on sale of minority interest Loss on sale of property Total other (income) expense Loss beforetaxes ) Provision for taxes - Net loss before minority interest ) Minority interest in loss of subsidiary - Net loss ) Preferred stock dividend ) Net loss attributable to common stock after preferred stock dividends $ ) Net loss per share - basic and diluted $ ) Weighted average shares outstanding - basic and diluted Avalon Oil and Gas, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (A Development Stage Company) For the Year Ended March 31, Cash flows from operating activities: Net loss $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on sale of minority interest in Bedford Energy assets Loss on sale of oil and gas property Write-off note receivable Non-cash compensation Impairment of goodwill Impairment of producing wells Depreciation Depletion Depreciation of ARO liability Amortization of discount on notes payable Amortization of intangible assets Net change in operating assets and liabilities: Accounts receivable ) Joint Interest receivable ) Prepaid expenses Accounts payable and other accrued expenses Due to related party Asset retirement obligation Net cash used in operating activities ) Cash flows from investing activities: Purchase of Bedford Energy assets ) Purchase of interests in Grace wells ) Sale of a minority interest in Bedford Energy assets Principal payment received on note receivable Purchase of fixed assets ) Disposal to oil and gas properties Additions to oil and gas properties ) Net cash used in investing activities ) Cash flows from financing activities: Proceeds from sale of common stock, net of costs Proceeds from notes payable Issuance of common stock for finders fee Issuance of common stock for equity financing, net of fees ) Payments on note payable ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ The related, revised disclosures on page F-9 are as follows: “During the years ended March 31, 2009 and 2008, the Company recognized impairment expense of $387,073 and $0, respectively.” (c) Tell us what the ‘purchase of reserves-in-place’ amount of 22,282 barrels of oil in fiscal year 2009, on page F-22 of your filing, relates to and how this amount reconciles to the information about your properties included in your response to comment 4 and in Notes I and 6 of your financial statements. The increase in oil and gas reserves is a result of the company’s investment strategy.The increase in oil reserves is a result of the purchase of a working interest in a property in Upshur County, Texas, and the increase in gas reserves is due to the company’s investment in a gas well that was drilled and completed in Lipscomb County, Texas. (d) Submit the revisions to footnotes 6 and 14 that you propose to include in your next filing on Form 10-K. Our proposed revision to footnote 6 is as follows: We purchased a five percent (5%) working interest in1,280 acres in Lipscomb County, Texas in December, 2007.The Waters #3-328 well was drilled and completed in April, 2008 and put into production in September,2008. We acquired a ten percent (10%) working interest in the Blackmon – Hall Unit, New Diana Field, Upshur County, Texasin April, 2008.The work-over on the Annie Blackmon well and the R. L. Hall were completed in June, 2008 and put into production August, 2008 Our proposed revision to footnote 14 is as follows: Standardized Measure of Discounted Future Net Cash Flows The following schedule presents the standardized measure of estimated discounted future net cash flows from the Company's proved reserves for the fiscal years ended March 31, 2009 and 2008. Estimated future cash flows are based upon independent reserve data. Because the standardized measure of future net cash flows was prepared using the prevailing economic conditions existing at March 31, 2009 and 2008, it should be emphasized that such conditions continually change. Accordingly, such information should not serve as a basis in making any judgment on the potential value of the Company's recoverable reserves or in estimating future results of operations. March 31, 2009 March 31, 2008 Future production revenue $ $ Future production costs ) ) Future development costs - - Future cash flows before income taxes Future income tax - ) Future net cash flows Effect of discounting future annual cash flows at 10% ) ) Standard measure of discounted net cash flows $ $ (1)The weighted average oil wellhead price used in computing the Company's reserves was $49.64 per bbl and $101.58 per bbl at March 31, 2009 and 2008, respectively. The weighted average gas wellhead price used in computing the Company's reserves was $3.78 and $9.86/mmbtu at March 31, 2009 and 2008, respectively. The following schedule contains a comparison of the standardized measure of discounted future net cash flows to the net carrying value of proved natural gas and oil properties at March 31, 2009 and 2008: March 31, 2009 March 31, 2008 Standardized measure of discounted future net cash flows $ $ Proved natural oil and gas property, net of accumulated depreciation, depletion, and amortization, including impairments of $481,072 Standardized measure of discounted future net cash flows in excess of net carrying value of proved natural oil and gas properties $ - $ If there are any additional requests or comments, please contact the undersigned. Very truly yours, Mintz & Fraade, P.C. By: /s/ Alan P. Fraade Alan P. Fraade
